PER CURIAM.
 This is an appeal by Gafco, Inc., a creditor of Katz & William, Inc., bankrupt, from an order of the district court which confirmed an order of the referee in bankruptcy appointing appellee trustee of the bankrupt’s estate. At the first meeting of creditors, the referee declared a deadlock in the election, neither candidate having a majority of creditors in number and amount, and made the challenged appointment. 11 U.S.C.A. § 72, sub. a. The appellant objected to the voting of claims in favor of Mr. Macleod on the ground that the proof of claim and the power of attorney were combined in a single instrument with a single oath and acknowledgment. This objection is utterly lacking in merit. There was substantial, if not literal (as we think), compliance with General Order 21, 11 U.S.C.A. following section 53. Substantial compliance is sufficient. See In re State Thread Co., 6 Cir., 126 F.2d 296, 299; Collier on Bankruptcy, 14th Ed., p. 1285. The order is affirmed.